DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/02/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2014/0241487 A1) in view of Jang et al (KR 10-2015-002784 A).

Claim 1, Yamazaki (1A-47B) discloses a gate driver (104; Fig. 1; Paragraph [0073]; wherein disclose a scan line driver circuit) comprising: 
a plurality of stage circuits (Fig. 29 and 38B), 
5wherein each of the plurality of stage circuits (Fig. 29 and 38B) comprises: 
a shift register (SR; Fig. 38B and 30B) configured to control charging and discharging (FN1 and FN2; Fig. 39) of a Q node (FN1; Fig. 30B) and a QB node (FN2; Fig. 30B); and 
a plurality of output buffers (BUF; Fig. 38B) sequentially connected to the shift register (SR; Fig. 38), 
10wherein each of the output buffers (BUF; Fig. 38B; 605a; Fig. 37A and 37B) comprises: 
a first transistor (625; Fig. 37B) configured to transmit a voltage (FN1; Fig. 38) of the Q node (FN1; Fig. 30B and 37B) to a Q' node (FN1; Fig. 37B; wherein figure shows another node FN1 which is connected to other electrode of transistor 625, a capacitor 619, and a gate electrode of transistor 617); 
a pull-up transistor (617; Fig. 37B) configured to output a clock signal (CLK; Fig. 37B) to a gate line (OUT; Fig. 37B) in response to a voltage of the Q' node (FN1; Fig. 37B; wherein figure shows another node FN1 which is connected to other electrode of transistor 625, a capacitor 619, and a gate electrode of transistor 617); and 
15a pull-down transistor (618; Fig. 37B) configured to output a low-potential voltage (VSS; Fig. 37B) to the gate line (OUT; Fig. 37B) in response to a voltage of the QB node (FN2; Fig. 37B).  
Yamazaki does not expressly disclose wherein each of the output 20buffers further comprises a second transistor turned on according to the voltage of the Q node and configured to charge the Q' node with a high-potential voltage.  
Jang (Fig. 8 and 34) discloses wherein each of the output 20buffers (Fig. 34; wherein figure shows TcA1 and TuA1 as first buffer circuit and TcA2 and TuA2 as a second buffer circuit) further comprises a second transistor (Fig. 34; TcA1 and TcA2; Fig. 34) turned on according to the voltage of the Q node (Fig. 34; wherein figure shows gate electrodes of TcA1 and TcA2 both connected to node “Q”) and configured to charge the Q' node (Fig. 34; wherein figure shows transistors TcA1 and TcA2 respectively charge nodes Q1 and Q2) with a high-potential voltage (Fig. 8; wherein figure shows circuit 611 (Fig. 8 and 34) controls node “Q” and is charged with VD a high potential voltage when receiving input at Prev(Vst)).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s gate driver by applying a blocking transistor, as taught by Jang, so to use a gate driver with a cut-off circuit for providing a function of the display improves, the configuration is complicated and a circuit for driving the picture elements (pixels) of the pixels, and thus, the number of scan signals for driving the pixel circuit is also increased (Background).

Claim 11, Yamazaki (1A-47B) discloses a display device (Fig. 1A) comprising: 
a display panel (101; Fig. 1A) configured to display an image (301; Fig. 1A; Paragraph [0073]); 
a data driver (106; Fig. 1A) configured to apply a data signal (109; Fig. 1A) to the 10display panel (101; Fig. 1A); and 
a gate driver (104; Fig. 1A) comprising a plurality of stage circuits (Fig. 29 and 38A-38B) and configured to apply a gate signal (107; Fig. 1A) to the display panel (101; Fig. 1A), 
5wherein each of the plurality of the stage circuits (Fig. 29 and 38B) comprises: 
a shift register (SR; Fig. 38B and 30B) configured to control charging and discharging (FN1 and FN2; Fig. 39) of a Q node (FN1; Fig. 30B) and a QB node (FN2; Fig. 30B); and 
a plurality of output buffers (BUF; Fig. 38B) sequentially connected to the shift register (SR; Fig. 38), 
10wherein each of the output buffers (BUF; Fig. 38B; 605a; Fig. 37A and 37B) comprises: 
a first transistor (625; Fig. 37B) configured to transmit a voltage (FN1; Fig. 38) of the Q node (FN1; Fig. 30B and 37B) to a Q' node (FN1; Fig. 37B; wherein figure shows another node FN1 which is connected to other electrode of transistor 625, a capacitor 619, and a gate electrode of transistor 617); 
a pull-up transistor (617; Fig. 37B) configured to output a clock signal (CLK; Fig. 37B) to a gate line (OUT; Fig. 37B) in response to a voltage of the Q' node (FN1; Fig. 37B; wherein figure shows another node FN1 which is connected to other electrode of transistor 625, a capacitor 619, and a gate electrode of transistor 617); and 
15a pull-down transistor (618; Fig. 37B) configured to output a low-potential voltage (VSS; Fig. 37B) to the gate line (OUT; Fig. 37B) in response to a voltage of the QB node (FN2; Fig. 37B).  
Yamazaki does not expressly disclose wherein each of the output 20buffers further comprises a second transistor turned on according to the voltage of the Q node and configured to charge the Q' node with a high-potential voltage.  
Jang (Fig. 8 and 34) discloses wherein each of the output 20buffers (Fig. 34; wherein figure shows TcA1 and TuA1 as first buffer circuit and TcA2 and TuA2 as a second buffer circuit) further comprises a second transistor (Fig. 34; TcA1 and TcA2; Fig. 34) turned on according to the voltage of the Q node (Fig. 34; wherein figure shows gate electrodes of TcA1 and TcA2 both connected to node “Q”) and configured to charge the Q' node (Fig. 34; wherein figure shows transistors TcA1 and TcA2 respectively charge nodes Q1 and Q2) with a high-potential voltage (Fig. 8; wherein figure shows circuit 611 (Fig. 8 and 34) controls node “Q” and is charged with VD a high potential voltage when receiving input at Prev(Vst)).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s gate driver by applying a blocking transistor, as taught by Jang, so to use a gate driver with a cut-off circuit for providing a function of the display improves, the configuration is complicated and a circuit for driving the picture elements (pixels) of the pixels, and thus, the number of scan signals for driving the pixel circuit is also increased (Background).

Claims 3 and 13, Yamazaki (1A-47B) discloses wherein a gate electrode of 25the first transistor (625; Fig. 37B) is connected to the high-potential voltage that is a direct current power source (VDD; Fig. 37B).  

Claims 4 and 14, Yamazaki discloses the gate driver of claim 1 and the display device of claim 11.
Yamazaki does not expressly disclose wherein each of the output 23buffers further comprises a third transistor turned on according to the voltage of the QB node and configured to discharge the Q' node.  
Jang (Fig. 44) discloses wherein each of the output 23buffers (Fig. 44) further comprises a third transistor (Td1 and Td2; Fig. 44) turned on according to the voltage of the QB node (Qb; Fig. 44) and configured to discharge the Q' node (Fig. 44; Q1 and Q2; Fig. 34 and 36).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s gate driver by applying a blocking transistor, as taught by Jang, so to use a gate driver with a cut-off circuit for providing a function of the display improves, the configuration is complicated and a circuit for driving the picture elements (pixels) of the pixels, and thus, the number of scan signals for driving the pixel circuit is also increased (Background).

5Claims 5 and 15, Jang (Fig. 44) discloses wherein the first transistor (TcA1 and TCA2; Fig. 34) is connected in a form of a diode between the Q node (Q; Fig. 34) and the Q' node (Q1 and Q2; Fig. 34).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s gate driver by applying a blocking transistor, as taught by Jang, so to use a gate driver with a cut-off circuit for providing a function of the display improves, the configuration is complicated and a circuit for driving the picture elements (pixels) of the pixels, and thus, the number of scan signals for driving the pixel circuit is also increased (Background).

Claims 6 and 16, Jang (Fig. 36 and 44) discloses wherein a gate electrode of 10the first transistor (TcA1 and TcA2; Fig. 36; Tc1 and Tc2; Fig. 44) and is configured to receive a carry signal (Carry; Fig. 36; Wout; Fig. 44) output from a previous stage circuit (puA0 and pdA; Fig. 36; 622; Fig. 44).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s gate driver by applying a blocking transistor, as taught by Jang, so to use a gate driver with a cut-off circuit for providing a function of the display improves, the configuration is complicated and a circuit for driving the picture elements (pixels) of the pixels, and thus, the number of scan signals for driving the pixel circuit is also increased (Background).

Claims 8 and 18, Yamazaki (1A-47B) discloses wherein a gate electrode of the first transistor (625; Fig. 37B) is configured to receive the high-potential voltage (VDD; Fig. 37B) that is a direct current power source (VDD; Fig. 37B) or 25receive a carry signal output from a previous stage circuit.  

Claims 9 and 19, Jang (Fig. 1-47) discloses wherein the first transistor (TcA1 and TcA2; Fig. 34) is connected in a form of a diode between the Q node (Q; Fig. 34) and the Q' node (Q1 and Q2; Fig. 34).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s gate driver by applying a blocking transistor, as taught by Jang, so to use a gate driver with a cut-off circuit for providing a function of the display improves, the configuration is complicated and a circuit for driving the picture elements (pixels) of the pixels, and thus, the number of scan signals for driving the pixel circuit is also increased (Background).

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
Applicant argues in the submitted response that the prior art reference of Jang et al (KR 10-2015-002784 A) does not specifically teach or disclose the amended limitations of claims 1 and 11 with respect to “wherein each of the output 20buffers further comprises a second transistor turned on according to the voltage of the Q node and configured to charge the Q' node with a high-potential voltage”. 
The Examiner respectfully disagrees with this argument. Looking at Figure 34 shown below: 

    PNG
    media_image1.png
    355
    574
    media_image1.png
    Greyscale

Wherein as shown above one of ordinary skill in the art can see the transistors TcA1 and TcA1 acting as blocking transistor to the output transistors TuA1 and TuA2. Both transistors are shown to be connected to node “Q” and supply a high potential voltage VD of node “Q” to the nodes Q1 and Q2 which controls the transistors TuA1 and TuA2. Therefore based on the above figure the Examiner believes the prior art reference of Jang teaches an embodiment in which each output transistor (buffer) has a diode connected transistor connected between the node “Q” and the output transistor.
In light of this teaching the Examiner believes that the prior art reference of Jang et al (KR 10-2015-002784 A) would read on the limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        11/14/2022